Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-22 are currently pending in this application, and are considered in this Office action. 
Claim Objections
Claim(s) 2, 8, 12, and 20 is/are objected to because of the following informalities:
“of chamber” (claim 2) should be changed to “of the chamber”.
“of one the spray zones” (claim 8) should be changed to “of one spray zone of the spray zones”.
the machine” (claims 12 and 20) should be changed to “the warewash machine”.
Period is missing in claim 12.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites "a prescrapping zone toward the inlet side of the chamber". The meaning of being toward the inlet side of the chamber is not clear. Correction and/or clarification is required. This rejection affects all claims dependent on claim 1.
Claim 4 recites “the soil collection system” (line 3). There is insufficient antecedent for this limitation in the claim. For the purpose of this examination it is interpreted as claim 4 depends on claim 3. Correction and/or clarification is required. This rejection affects all claims dependent on claim 4.
Claim 9 recites "the soil collection system nozzles". There is insufficient antecedent for this limitation in the claim. For the purpose of this examination it is interpreted as "the collection system nozzles". Correction and/or clarification is required.
Claim 20 recites " a triggerable, automatic or manual, dwell mode of the conveyor arrangement ... ; a conveyor speed adjust ... " It is not clear what structural features are
 required for these limitations in the claim. Correction and/or clarification is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdulfattah et al. (US 2014/0102485 A1, cited in IDS), hereinafter Abdulfattah.
Regarding claim 1, Abdulfattah discloses a warewash machine (e.g. Fig. 4) comprising a chamber (5) having an inlet side (205a), and an outlet side (205b), multiple spray zones (224, 225) between the inlet side and the outlet side, and a conveyor arrangement (208) for moving wares along a conveyance path through the multiple spray zones in a ware travel direction (e.g. Fig. 4); a prescrapping zone (224) toward the inlet side of the chamber (e.g. Fig. 4), the prescrapping zone having a blow-off system comprising a plurality of prescrapping nozzles (202) and a compressed air feed line (similar to 112 on Fig. 1, para 98) for delivering compressed air to the prescrapping nozzles (e.g. para 108).
Regarding claim 2, Abdulfattah discloses that the prescrapping zone is located internal of the chamber downstream of the inlet side of chamber relative to the ware travel direction (e.g. Fig. 4).
Regarding claim 3, Abdulfattah discloses that the prescrapping nozzles (202) are oriented to deliver air flow onto wares in the prescrapping zone (e.g. Figs. 2 and 4). The disclosed prescrapping nozzles are capable to move at least some food soils off of the wares and into a soil collection system (204) of the prescrapping zone (224), as claimed.
Regarding claim 4, Abdulfattah discloses that the plurality of prescrapping nozzles (202) are arranged over the conveyance path and are oriented to deliver air downward onto wares (e.g. Figs. 4 and 2), and that the soil collection system (204) is located beneath the conveyance path (e.g. Fig. 4).
Regarding claims 17-19, Abdulfattah discloses automatic controls to drive conveyor, including a motor start and stop, conveyor speed control, and integrated sensors (magnetic, optical) to detect the position of carriage rack on conveyor, and using sensors to detect the presence and location of a carriage rack on conveyor to operate the prescrapping zone only when a rack is present rather than continuously operating, thus conserving resources (para 104). Thus, the warewash machine disclosed by Abdulfattah, having sensors and operating the prescrapping zone only when a rack is present, is capable to control delivery of compressed air to the prescrapping nozzles automatically based upon one or more sensors to detect the presence or absence of wares in the prescrapping zone (claim 17), start delivery of compressed air to the prescrapping nozzles at substantially the same time the wares enter the prescrapping zone (claim 18), and to stop delivery of compressed air to the prescrapping nozzles at substantially the same time as wares exit the prescrapping zone (claim 19).
Regarding claim 20, Abdulfattah discloses that the warewash machine includes a ware detection system (sensors) and an associated controller (automatic controls) configured to increase or lower conveyor speed for wares (speed controls) in the prescrapping zone (e.g. para 104).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as obvious over Abdulfattah et al. (US 2014/0102485 A1), hereinafter Abdulfattah in view of Skotty (US 2015/0308425 A1), hereinafter Skotty.
The reliance of Abdulfattah is set forth supra.
Regarding claim 16, Abdulfattah discloses that delivery of compressed air to the prescrapping nozzles is controlled manually (operator turns on air compressor 111, para 88). Abdulfattah does not disclose a button to turn on the air compressor. Skotty teaches an air compressor (1, e.g. Fig. 3B) comprising an on/off button (48a) for turning the air compressor 1 on and/or off (para 72). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the air compressor of Abdulfattah with the on/off button taught by Skotty in order to turn the air compressor on and off. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so for user convenience and have a reasonable expectation of success because on/off buttons for the air compressors are known in the art. The recitation that an operator presses a button when the wares are in the prescrapping zone or at a particular location in the prescrapping zone, is interpreted as a recitation of the intended use of the claimed warewash machine. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). The warewash machine disclosed by Abdulfattah modified with the on/off button of Skotty can be operated such that the button is pushed by the operator when the wares are in the prescrapping zone or at a particular location in the prescrapping zone.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as obvious over Kuyper (US 2006/0090775 A1, cited in IDS), hereinafter Kuyper in view of Tokunaga et al. (JPS 6397132 A, cited in IDS), hereinafter Tokunaga.
Regarding claim 1, Kuyper discloses a warewash machine (1, e.g. Fig. 1), comprising a chamber (40) having an inlet side (7), an outlet side (8), multiple spray zones (2-5), a conveyor arrangement for moving wares along a conveyance path through the multiple spray zones (conveyor chain, e.g. para 41) in a ware travel direction (A); that one of the multiple spray zones (2) is adjacent the inlet side and has plurality of nozzles (11, e.g. Fig. 1), and that the nozzles 11 direct relatively powerful water jets (para 42). The disclosed zone 2 is interpreted as a prescrapping zone, and the nozzles 11 positioned above the conveyance path in the zone 2 are interpreted as prescrapping nozzles, in the broadest reasonable interpretation. Kuyper further teaches that the fluid leaving the dispensing nozzle as subsequently ejected single or multiple droplets or particles of fluid, mutually separated in time gives the fluid a comparatively large impulse, i.e. the dispersal is more powerful (para 27), and Kuyper further teaches nozzles 16 in zone 3 that utilize a mixture of air and liquid (e.g. Fig. 2, para 32). Kuyper does not disclose a compressed air feed line for delivering compressed air to the nozzles 11 in zone 2.
Tokunaga teaches a warewash machine (Fig. 1) comprising nozzles (7), and a compressed air feed line (13) for delivering compressed air (from a compressor 5) to the nozzles (e.g. para 1). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the warewash machine of Kuyper with the compressed air feed line connected to the nozzles taught by Tokunaga for the predictable result of delivering compressed air to the nozzles, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). A warewash machine having compressed air feed line connected to the nozzles is known in the art, as taught by Tokunaga; and one of ordinary skill in the art would consider inclusion of the compressed air feed line into a warewash machine of Kuyper for the reasons of generating powerful water jets resulting in improved cleaning of the soiled dishware. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more "than the predictable use of prior-art elements according to their established functions." Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Regarding claim 2, Kuyper discloses that the zone 2 is located internal of the chamber downstream of the inlet side of the chamber and upstream of any liquid spray zones within the chamber (e.g. Fig. 1).
Regarding claim 3, Kuyper discloses a soil collection system (12, e.g. Fig. 1, para 41), and that the upper nozzles 11 in the zone 2 are oriented to deliver water jets onto wares (e.g. Fig. 1, para 42). The upper nozzles 11 disclosed by Kuyper and interpreted as the prescrapping nozzles, and connected to the compressed air feed line, as taught by Tokunaga, are capable to blow air flow onto wares in the prescrapping zone, and to move at least some food soils off of the wares and into the soil collection system of the prescrapping zone, as claimed.
Regarding claim 4, Kuyper discloses that the upper nozzles (11) in the zone (2) are arranged over the conveyance path (e.g. Fig. 1, para 42), and are oriented to deliver water downward onto wares, and that the soil collection system (12) is located beneath the conveyance path (e.g. Fig. 1). The upper nozzles 11 disclosed by Kuyper and interpreted as the prescrapping nozzles, and connected to the compressed air feed line, as taught by Tokunaga, are capable to deliver air downward onto wares as claimed. 
Claim(s) 5-14 is are rejected under 35 U.S.C. 103 as obvious over Kuyper (US 2006/0090775 A1), hereinafter Kuyper in view of Tokunaga et al. (JPS 6397132 A), hereinafter Tokunaga, in further view of Heidt et al. (WO 2013/028392 A1, cited in IDS), hereinafter Heidt.
The reliance of Kuyper and Tokunaga is set forth supra.
Regarding claim 5, Kuyper discloses that the soil collection system comprises a collection compartment with walls (reservoir 12, e.g. Fig. 1). The nozzles 11 positioned below the conveyance path in the zone 2, disclosed by Kuyper, are arranged below the conveyance path (e.g. Fig. 1) and the spray water falls downwards onto the walls of the collection compartment, and thus, the lower nozzles 11 are interpreted as a liquid spray system including plurality of collection system nozzles of the collection soil system, in the broadest reasonable interpretation. Kuyper does not disclose a strainer. 
Heidt teaches a warewash machine (50, e.g. Fig. 2) comprising a chamber having multiple spray zones (51-54), and a conveyor arrangement (58) for moving wares along a conveyance path through the multiple spray zones in a ware travel direction (T); a first prewash zone (51) toward the inlet side of the chamber, the comprising a plurality of nozzles (13-1), a collection compartment with walls (10-1 below conveyer belt, 14-1), a strainer (17, e.g. Fig. 3a, p. 17), and a cleaning system comprising a liquid spray system (12-1, 5-1) including a plurality of cleaning nozzles (e.g. 4-1, Fig. 2, 8-1, 8-2, e.g. Fig. 3, p. 19). The disclosed cleaning nozzles are interpreted as claimed collection system nozzles. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the warewash machine of Kuyper and Tokunaga with the arrangement of the collection compartment, a strainer positioned within the collection compartment, and additional cleaning nozzles, as taught by Heidt, for the predictable result of collecting and filtering the soil and cleaning the collection compartment, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The collection compartment having cleaning nozzles and a strainer are known in the art, as taught by Heidt; and one of ordinary skill in the art would consider inclusion of this arrangement for the reasons of improved handling of soil removed from the wares. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more "than the predictable use of prior-art elements according to their established functions." Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed. The arrangement of the collection compartment, the strainer, and additional collection system nozzles taught by Heidt in the warewash machine of Kuyper modified with the compressed air feed line taught by Tokunaga is capable to spray liquid onto the walls of the collection compartment and to promote movement of the food soils toward the strainer, as claimed.
Regarding claim 6, the nozzles 11 positioned below the conveyance path, disclosed by Kuyper are connected with the compressed air feed line taught by Tokunaga, as discussed above. In the warewash machine of Kuyper having the nozzles 11 positioned below the conveyance path and modified with the compressed air feed line taught by Tokunaga, and the strainer and the collection system nozzles taught by Heidt, the compressed air feed line reads on the claimed compressed air delivery arrangement below the conveyance path, and it is capable to promote movement of the food soils toward the strainer, as claimed.
Regarding claim 7, the compressed air feed line taught by Tokunaga, interpreted as the compressed air delivery arrangement, is capable to feed compressed air to the lower nozzles 11 of Kuyper modified with the cleaning nozzles of Heidt, interpreted as the collection system nozzles, so that a combined liquid and air flow is output by the collection system nozzles, as claimed.
Regarding claims 8-10, Kuyper discloses that each spray zone has a tank (12) to which water from the spray zone is drained (e.g. Fig. 1), and that the nozzles receive water from a collector (12) of adjacent zone via overflow (e.g. para 42). Kuyper does not disclose a liquid feed line connected to receive liquid from the tank of one of the spray zones via operation of a pump (claims 8 and 10) and a valve located along the liquid feed line between the pump and the soil collection system nozzles to selectively control whether liquid is delivered from the tank to the collection system nozzles when the pump is operated (claim 9).
Heidt teaches that the liquid spray system (e.g. Figs. 1 and 3) includes a liquid feed line (60) connected to receive liquid from a tank (14-3) of one the spray zones (rinse zone) via operation of a pump (11-3) associated with a liquid recirculation system of the one spray zone (54), a valve (59) located along the liquid feed line between the pump and the soil collection system nozzles to selectively control whether liquid is delivered from the tank (14-3) to the soil collection system nozzles (8-1) when the pump is operated. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the warewash machine of Kuyper, Tokunaga, and Heidt with the arrangement of the pump and a valve taught by Heidt for the predictable result of controlling transfer of liquid between zones in the ware washer, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The pumps and valves are known in the art, as taught by Heidt; and one of ordinary skill in the art would consider inclusion of the pump and valve for the reasons of improved control over liquid flow during operation of the ware washer. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more "than the predictable use of prior-art elements according to their established functions." Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Regarding claim 11, Kuyper discloses that water flows cascade-like counter to the crockery through the sequential reservoirs 12, and that superfluous water collected in the pre-reservoir 12 is removed from the reservoir of the first prewash section (para 42). Kuyper does not disclose a drain line connected to the tank to receive water drained from one or more of the spray zones.
Heidt teaches a drain line (main waste-water line 1) connected to the tanks to receive water drained from the tanks (Figs. 1, 2, p. 16). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the warewash machine of Kuyper, Tokunaga, and Heidt with the drain line taught by Heidt, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The drain lines are known in the art, as taught by Heidt; and one of ordinary skill in the art would consider inclusion of the drain line for the reasons of removing waste water after operation of the ware washer. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more "than the predictable use of prior-art elements according to their established functions." Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Regarding claim 12, Kuyper discloses that the tank (12) includes an overflow to an adjacent tank in a counter direction(para 42). Kuyper does not disclose an overflow for the prescrapping tank to a main drain outlet of the warewash machine.
Heidt teaches that the tank (14-1) includes an overflow to a main drain outlet (1, Fig. 2). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the tank in the warewash machine of Kuyper, Tokunaga, and Heidt with the overflow to a main drain outlet taught by Heidt for the predictable result of controlling level of was water in the tank, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). Connecting the overflow to the main drain outlet is known in the art, as taught by Heidt; and one of ordinary skill in the art would consider inclusion of such connection for the reasons of improved control over liquid level during operation of the ware washer and preventing overfilling the tank. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more "than the predictable use of prior-art elements according to their established functions." Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Regarding claim 13, Kuyper discloses that the spray zone (2), interpreted as a prescrapping zone, is a pre-wash zone (e.g. para 41). Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate the pre-wash chamber (2), since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04(Vl)(B) regarding Duplication of Parts. The motivation for doing so would be an improved cleaning. 
Regarding claim 14, Kuyper discloses that the water is removed from the reservoir 12 of the zone 2 (e.g. para 42). The disclosed removal implies presence of the drain line that receives liquid that flows from the zone. Further Heidt teaches a drain line (2-1, 1) that receives liquid that flows through the strainer. In the warewash machine of Kuyper modified with Tokunaga and Heidt, the drain line receives liquid that flows through the strainer, as claimed.
Claim(s) 15, 17-20 is/are rejected under 35 U.S.C. 103 as obvious over Kuyper (US 2006/0090775 A1), hereinafter Kuyper in view of  Tokunaga et al. (JPS 6397132 A), hereinafter Tokunaga in further view of Abdulfattah et al. (US 2014/0102485 A1), hereinafter Abdulfattah.
The reliance of Kuyper and Tokunaga is set forth supra.
 Regarding claims 15, 17-19, Kuyper discloses a controller (15). Kuyper does not disclose that delivery of compressed air to the prescrapping nozzles is controlled automatically based upon ware sensing (claim 15), one or more sensors to detect the presence or absence of wares in the prescrapping zone (claim 17), that the operation of the prescrapping nozzles is started at substantially the same time as, or earlier than when wares enter the prescrapping zone (claim 18), and that delivery of compressed air to the prescrapping nozzles is stopped at substantially the same time as, or following some lag time after when wares exit the prescrapping zone (claim 19). Abdulfattah teaches a warewash machine comprising automatic controls to drive conveyor, including a motor start and stop, conveyor speed control, and integrated sensors (magnetic, optical) to detect the position of carriage rack on conveyor, and using sensors to detect the presence and location of a carriage rack on conveyor to operate the prescrapping zone only when a rack is present rather than continuously operating, thus conserving resources (para 104). Thus, the warewash machine taught by Abdulfattah, having sensors and operating the prescrapping zone only when a rack is present, is capable to control delivery of compressed air to the prescrapping nozzles automatically based upon ware sensing (claim 15), one or more sensors to detect the presence or absence of wares in the prescrapping zone (claim 17), start delivery of compressed air to the prescrapping nozzles at substantially the same time the wares enter the prescrapping zone (claim 18), and to stop delivery of compressed air to the prescrapping nozzles at substantially the same time as, when wares exit the prescrapping zone (claim 19). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the warewash machine of Kuyper with the ability to control the nozzles automatically based upon one or more sensors to detect the presence or absence of wares in the zone taught by Abdulfattah, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (C) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143). Having sensors, and controller operating the nozzles based on the sensors is known in the prior art, as taught by Abdulfattah. Modifying the warewash machine of Kuyper to have this capability would be recognized by one in the art as being an improvement, yielding the predictable result of enhancing the control of operating the ware washer, rendering this limitation obvious.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as obvious over Kuyper (US 2006/0090775 A1), hereinafter Kuyper in view of  Tokunaga et al. (JPS 6397132 A), hereinafter Tokunaga in further view of Skotty (US 2015/0308425 A1), hereinafter Skotty.
The reliance of Kuyper and Tokunaga is set forth supra.
Tokunaga does not disclose a button to turn on the air compressor. Skotty teaches an on/off button (48a) for turning the air compressor on and/or off (para 72). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the air compressor of Tokunaga with the on/off button taught by Skotty in order to turn the air compressor on/off. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so for user convenience and have a reasonable expectation of success because on/off buttons for the air compressors are known in the art. The recitation that an operator presses a button when the wares are in the prescrapping zone or at a particular location in the prescrapping zone, is interpreted as a recitation of the intended use of the claimed warewash machine. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). The warewash machine disclosed by Kuyper and modified with the air compressor of Tokunaga and the on/off button of Skotty can be operated such that the button is pushed by the operator when the wares are in the prescrapping zone or at a particular location in the prescrapping zone.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as obvious over Arnold et al. (US 2009/0064445 A1, cited in IDS), hereinafter Arnold in view of Payzant (US 5,259,889 A), hereinafter Payzant.
Regarding claim 21, Arnold discloses a warewash machine comprising a chamber (dishwasher, para 35); a prescrapping zone (prewash unit, Fig. 1) arranged externally from the chamber and having a ware support surface (112, Fig. 2), a blow-off system comprising at least one prescrapping nozzle (slits in air knife generators 102, Fig. 3, para 35) and a compressed air feed line (104) for delivering air to the prescrapping nozzle (para 38), that the prescrapping nozzle (104) is arranged over the ware support surface and is oriented to deliver air downward onto wares (Fig. 3), and a soil collection system (106, 222, 220) located beneath the ware support surface (Fig. 2, para 39). The disclosed prescrapping nozzles are capable to deliver air flow onto wares in the prescrapping zone so as to move at least some food soils off of the wares. Arnold does not disclose that the chamber of the dishwasher comprises at least one spray zone.
Payzant teaches a warewash machine (10, Fig. 1) comprising a chamber (108) and at least one spray zone (washing zone, e.g. Abstract, col. 6 lines 46-49). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the dishwasher having at least one spray zone taught by Payzant for the dishwasher disclosed by Arnold for the predictable result of cleaning wares, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. 
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as obvious over Arnold et al. (US 2009/0064445 A1), hereinafter Arnold view of Payzant (US 5,259,889 A), hereinafter Payzant in further view of Heidt et al. (WO 2013/028392 A1), hereinafter Heidt.
The reliance of Arnold and Payzant is set forth supra.
Regarding claim 22, Arnold discloses that the soil collection system comprises a collection compartment (106) with walls that direct food soils downward (Fig. 2), a plurality of nozzles (224) for spraying liquid which may be used to clean the walls of the cleaning chamber (118, para 48), and the collection compartment (106, para 35). The disclosed nozzles are interpreted as collection system nozzles, and they are capable to spray liquid downwards, including onto one or more of the walls of the collection compartment to promote movement of the food soils downwards. Arnold does not disclose a strainer.
Heidt teaches a strainer (17, e.g. Fig. 3a, p. 17), as discussed above. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the prescrapping zone of Arnold with the strainer taught by Heidt, for the predictable result of filtering the collected soil, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The collection compartment having the strainer is known in the art, as taught by Heidt; and one of ordinary skill in the art would consider inclusion of the strainer for the reasons of preventing larger soil particles in the waste water from entering the drain. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more "than the predictable use of prior-art elements according to their established functions." Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed. The collection system nozzles in the warewash machine of Arnold modified with the strainer of Heidt are capable to spray liquid onto the walls of the collection compartment and to promote movement of the food soils toward the strainer, as claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See MPEP 804.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1, 6, 8-9, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7 of US 10,893,790 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting application claims at least substantially the same subject matter with only minor differences. Specifically, the conflicting claim 1 recites a warewash machine comprising a chamber having an inlet, an outlet, multiple spray zones between the inlet and the outlet, a conveyor arrangement for moving wares along a conveyance path through the multiple spray zones in a ware travel direction; and a prescrapping zone having a blow-off system comprising a plurality of prescrapping nozzles and a compressed air feed line for delivering compressed air to the prescrapping nozzles. The conflicting claims 3, 5-7 recite at least substantially the same subject matter as claims 6, 8-9, and 14 of the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711